Exhibit 10.5

 

FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of May 12, 2011, by and among FIVE STAR QUALITY CARE, INC.,
a Maryland corporation, as purchaser (the “Purchaser”), and RESIDENTIAL CARE I,
L.L.C., an Indiana limited liability company, RESIDENTIAL CARE III, INC., an
Indiana corporation, CLEARWATER GARDEN HOMES, L.L.C., an Indiana limited
liability company, ROSEWALK GARDEN HOMES, L.L.C., an Indiana limited liability
company, and AMERICAN SENIOR HOME CARE, L.L.C., an Indiana limited liability
company (each individually, a “Seller” and, jointly and severally, the
“Sellers”).

 

RECITALS:

 

WHEREAS, the Purchaser and the Sellers are parties to that certain Purchase and
Sale Agreement, dated as of March 18, 2011, as amended by that certain First
Amendment to Purchase and Sale Agreement, dated as of April 27, 2011, that
certain Second Amendment to Purchase and Sale Agreement, dated as of May 9,
2011, and that certain Third Amendment to Purchase and Sale Agreement, dated as
of May 11, 2011 (as so amended, the “Purchase Agreement”), with respect to
certain real property and related property known as and located at
(a) Clearwater Commons, 4519 E. 82nd Street, Indianapolis, Indiana, and
(b) Rosewalk Commons and Garden Homes, 250 Shenandoah Drive, Lafayette, Indiana,
all as further described in the Purchase Agreement; and

 

WHEREAS, the Purchaser and the Sellers desire to amend the Purchase Agreement,
subject to the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the Purchaser and the
Sellers, intending to be legally bound, hereby agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Purchase Agreement.

 

2.             Purchase Price.  The term “Purchase Price” in Section 1.1 of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

“Purchase Price” means Forty Million Three Hundred Sixty Thousand and 00/100
Dollars ($40,360,000.00).

 

3.             Purchaser’s Conditions Precedent.  Section 4.1 (Purchaser’s
Conditions Precedent) of the Purchase Agreement is hereby amended by inserting
the following new subsections (i), (j), (k) and (l) at the end thereof:

 

(i)            The Sellers shall have delivered to the Title Company a
corrective deed, in proper statutory form for recording and otherwise in form
and substance acceptable to the Purchaser and the Title Company, duly executed
and acknowledged by Residential Care I, L.L.C. and Clearwater Garden Homes,

 

--------------------------------------------------------------------------------


 

L.L.C. in favor of Clearwater Garden Homes, L.L.C., pursuant to which the legal
description in the Second Corrective Quitclaim Deed, dated May 16, 2002 and
recorded in the Office of the Marion County Recorder as Instrument
No. 2002-0181875 is revised to correct certain scrivener’s errors in the
penultimate call, i.e., changing the call from 233.66 feet to 223.66 feet (the
“Corrective Deed”).

 

(j)            The Sellers shall have delivered to the Title Company a written
release, in proper statutory form for recording and otherwise in a form
acceptable to the Purchaser and the Title Company, duly executed and
acknowledged by Castle Key Development, or its predecessor in title, releasing
all of its right, title and interest in a sewer easement identified in that
certain Dedication of Easement dated August 5, 1991 and recorded with the Marion
County Recorder as Instrument No. 910079915 (the “Castle Key Release”).

 

(k)           The Purchaser shall have received evidence reasonably acceptable
to the Purchaser that the Properties comply with zoning or are otherwise
considered legal nonconforming with respect to zoning, which evidence may
include, without limitation, a legible copy of approved site plans for the
Properties that indicate the Properties, as currently configured, were approved
by the applicable governmental authority.

 

(l)            To the extent the applicable licensing authority requires the
Purchaser’s home health agency to designate as a branch office any Property
where the Purchaser’s home health agency does not have a home office and such
licensing authority does not approve such designation on or before the then
scheduled Closing Date, the Purchaser’s home health agency and American Senior
Home Care, L.L.C. shall have entered into a services agreement (the “Home Health
Services Agreement”), in form and substance mutually acceptable to the Purchaser
and the Sellers, pursuant to which American Senior Home Care, L.L.C. will
continue to provide home health services to those Properties for which a branch
office designation is required until such designation has been approved by the
applicable licensing authority but in no event longer than 180 days after the
Closing Date, and the Purchaser’s home health agency will provide the employees
for such home health services and shall be entitled to all income, and shall be
responsible for all expenses, relating to such home health services.  For the
avoidance of doubt, nothing in this Section 4.1(l) shall limit the condition set
forth in Section 4.1(a) regarding obtaining licenses (including, without
limitation, licenses for the Purchaser’s home health agency).

 

4.             Covenants of the Seller.  Article VII (Covenants of the Seller)
of the Purchase Agreement is hereby amended by inserting the following new
Section 7.12 at the end thereof:

 

7.12         Corrective Deed, the Castle Key Release and Home Health Services
Agreement.  The Sellers hereby covenant with the Purchaser that, between the
Effective Date and the Closing Date, the Sellers shall use commercially
reasonable efforts to obtain the Corrective Deed and the Castle Key Release and
deliver them to the Title Company or the Purchaser, as applicable.  The Sellers
shall also cooperate with the Purchaser in negotiating the Home Health Services
Agreement in good faith, if applicable.

 

--------------------------------------------------------------------------------


 

5.             Schedules.  Schedule 1 (the Facilities) to the Purchase Agreement
is hereby deleted in its entirety and Schedule 1 attached hereto is inserted in
their place.

 

6.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.  Any such
counterpart may be delivered by facsimile or e-mail (in .pdf format) and any
such counterpart so delivered shall be deemed an original for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

 

PURCHASER:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

SELLERS:

 

 

 

RESIDENTIAL CARE I, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

RESIDENTIAL CARE III, INC.,

 

an Indiana corporation

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

CLEARWATER GARDEN HOMES, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

ROSEWALK GARDEN HOMES, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

[Signature page to Fourth Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

AMERICAN SENIOR HOME CARE, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

[Signature page to Fourth Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE FACILITIES

 

Name

 

Address

 

Sellers

 

Units

 

Allocated
Purchase
Price

Clearwater Commons

 

4519 E. 82nd Street
Indianapolis, IN 46250

 

Residential Care I, L.L.C.

Clearwater Garden Homes, L.L.C.

American Senior Home Care, L.L.C.

 

AL: 81
IL: 7

 

$

16,940,000.00

 

 

 

 

 

 

 

 

 

Rosewalk Commons and Garden Homes

 

250 Shenandoah Drive
Lafayette, IN 47905

 

Residential Care III, Inc.

Rosewalk Garden Homes, L.L.C.

American Senior Home Care, L.L.C.

 

AL: 87
IL: 22

 

$

23,420,000.00

 

--------------------------------------------------------------------------------